Citation Nr: 1550667	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  11-14 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder, to include as due to frostbite.

2.  Entitlement to service connection for a bilateral foot disorder, to include as due to frostbite.  

3.  Entitlement to service connection for a skin disorder of bilateral feet, to include calluses. 

4.  Entitlement to service connection for sinus headaches.

5.  Entitlement to service connection for allergies.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Army from January 1978 to June 1983, and appears to have had additional, earlier, active military service from December 1975 to January 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Veteran appealed the denials of the claims of entitlement to service connection in this decision and the matters are now before the Board.  

The Board notes that the Veteran indicated on his June 2011 substantive appeal form (VA Form 9) that he did not want a Board hearing and also that he wanted a Board hearing at a local VA office.  After the RO sent him a letter in August 2011 asking him to clarify his wishes regarding a Board hearing, the Veteran's September 2011 reply indicated that he did not want to have a hearing before the Board on these matters.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand the matters on appeal for additional evidentiary and procedural development.  Specifically, this case must be remanded to ascertain additional service personnel and treatment records and to afford the Veteran new VA examinations.

Regarding the need for additional records, the Board notes that the Veteran's DD-214 shows that he served in the United States Army from January 31, 1978 to June 10, 1983.  This document also notes that he had 2 years, 1 month, and 19 days of prior active service.  However, the claims file does not contain another service personnel record, including an additional DD-214, which shows this prior service.  Thus, the AOJ should attempt to associate the Veteran's service personnel records in order to verify this portion of the Veteran's active military service.

Moreover, in January 2009, the RO requested complete medical and dental records for the Veteran from the Joint Services Records Research Center (JSRRC) for the period of service from January 31, 1978 to June 10, 1983.  In a January 2009 Personnel Information Exchange System (PIES) reply, the JSRRC sent all available requested records to VA, which included service treatment records dated prior to January 31, 1978.  Using these service treatment records, the RO adjudicated the Veteran's service connection claims, including issuing an April 2009 rating decision and an April 2011 statement of the case (SOC).  However, because of the high likelihood that the Veteran had prior active military service, dating from December 1975, it is unclear whether all of his service treatment records were associated with his claims file.  Moreover, the January 2009 PIES reply does not indicate that service treatment records prior to January 31, 1978 were sought out and associated with the claims file.  Given that these outstanding service treatment records are highly pertinent to the Veteran's claims for service connection on appeal, the Board must remand the case to attempt to ascertain these records and to associate them with the claims file.   

Additionally, the Board must remand this case to afford the Veteran new VA examinations for his service connection claims for bilateral feet and hands, to include as due to frostbite, as well as a skin disorder of bilateral feet, to include calluses.  Specifically, the Veteran was not yet been afforded a VA examination for his bilateral feet service connection claim.  Several VA treatment records, including March 2012 and November 2012 primary care physician's notes, show complaints of current cold injury symptoms or symptoms presenting to his upper and lower extremities when the Veteran is in cold environments.  Furthermore, the Veteran's service treatment records include complaints of cold-related symptoms to his hands and feet, including a temporary disability profile.  The Veteran has consistently indicated during this appeal that his cold-related hands and feet symptoms are related to his in-service exposure to cold weather.  Because the Veteran has not been afforded a VA examination for his service connection claim for a bilateral foot disorder, to include as due to frostbite, the Board remands this matter for a new VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).  

Although the Veteran underwent a VA examination for his bilateral hands in January 2010, this VA examiner considered the Veteran's claim only in light of whether his current bilateral hand symptoms, which included a bilateral carpal tunnel syndrome diagnosis, were a residual of a cold injury sustained in service.  The examiner did not consider whether the Veteran has any additional diagnoses or symptoms affecting his hands, and whether such symptoms are etiologically related to his military service.  The Board notes that the Veteran has consistently stated feeling sensitivity to cold in his extremities, and he has indicated that his extremities' symptoms are exacerbated by cold weather.  Such symptoms might indicate additional current diagnoses, including Raynaud's phenomenon, which the January 2010 VA examiner did not address.  Accordingly, the Veteran should be afforded another VA examination for his upper and lower extremities.  

Similarly, the Veteran should be scheduled for another VA examination to determine the cause of any skin disorders to the Veteran's feet.  During a January 2010 VA examination of his feet for calluses, the examiner diagnosed him with hyperkeratosis to bilateral feet.  The Veteran recounted his contentions that his current skin disorder, to include calluses, was caused by a cold injury or combat boots in service.  The examiner opined that his current feet callus sites were not caused by or a result of his calluses that he had during service.  She explained that although he had calluses in service, his service exit examination was negative for calluses to his feet.  She also indicated that according to the Mayo Clinic, the underlying risk factors for calluses include a bony prominence, abnormal gait, and a toe deformity, which the Veteran did not have symptoms of during the examination.  She went on to state that "[t]hrough medical record review, to-date, there is no documented evidence of calluses to his bilateral feet resulted or post service military treatment."  

The Board finds this January 2010 VA examination for the Veteran's skin disorder, to include calluses, to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Specifically, the Board is unable to discern the examiner's rationale for her negative nexus opinion because she appears to indicate that the Veteran does not have current calluses while earlier in the examination report she indicates that he does have calluses and hyperkeratosis to bilateral feet.  Thus, this matter is remanded for another VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain all outstanding service treatment and personnel records for the Veteran, including any records prior to January 31, 1978, from the appropriate records repositories and to associate any such records with his claims file; also document any negative responses received.  

2.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of bilateral hand and feet disorders, to include any symptoms due to frostbite, and to obtain an opinion as to the cause of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including all of the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's current bilateral hand and feet disorders, if any disorders are present, and state whether these disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to or caused by his military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the hand and feet disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  

3.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of a skin disorder of bilateral feet, to include calluses, and to obtain an opinion as to the cause of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including all of the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's current skin disorders to his feet, if any disorders are present, and state whether these disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to or caused by his military service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the skin disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  

4.  After completing all indicated developments above, readjudicate the claims of entitlement to service connection for a bilateral hand disorder, a bilateral feet disorder, a skin disorder of bilateral feet, sinus headaches, and allergies in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




